          Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 1 of 31


     Sophia Rios, SBN 305801
 1
     BERGER MONTAGUE PC
 2   401 B Street, Suite 2000
     San Diego, CA 92101
 3   Tel. 619.489.0300
     Fax 215.875.4604
 4   srios@bm.net
 5
     Attorney for Plaintiffs
 6   [Additional counsel listed on signature page]

 7
                            UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA

 9
     KRISHNENDU CHAKRABORTY, JESUS
10   GUERRERO, MAUREEN YOUNG,                        Case No. 3:21-cv-5302
     RACHELLE BLAKE, SHERIDINE
     HARRIS, RHONDA MCDONALD,                        CLASS ACTION COMPLAINT
11
     EMILY WRIGHT, BRYAN DAHL,                       (I) Unjust Enrichment;
12   KAREN NEEDHAM, and RACHEL                       (II) Violation of California Unfair
     MULLINS, on behalf of themselves and all        Competition Law, Cal. Bus. & Prof.
13   others similarly situated,                      Code §§ 17200, et seq.;
                                                     (III) Washington Consumer Protection
14   Plaintiffs,                                     Act, RCW § 19.86, et seq.;
                                                     (IV) Violations of the Illinois
15   v.                                              Consumer Fraud Act

16   VISA INC., VISA U.S.A. INC., AND VISA
     INTERNATIONAL SERVICE                           JURY TRIAL DEMANDED
17   ASSOCIATION;

18   Defendants

19
20

21

22

23

24

25

26

27

28

                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
        Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 2 of 31


                                                    TABLE OF CONTENTS
 1
     INTRODUCTION ............................................................................................................... 3
 2
     THE PARTIES ..................................................................................................................... 8
 3        A.    Defendants .................................................................................................... 8
 4             B.         Plaintiffs ........................................................................................................ 8
 5   FACTUAL ALLEGATIONS ............................................................................................ 14
          A.   Overview of the Payment Card Foreign Exchange Market ........................ 14
 6
               B.         Applicable Contractual Provisions.............................................................. 16
 7
                  1. Member Bank Customer Agreements ........................................................ 16
 8
                  2. Visa Rules .................................................................................................. 17
 9             C.    Visa Imposed Inflated Foreign Exchange Rates in Violation of the Visa
                     Rules............................................................................................................ 20
10
     CLASS ACTION ALLEGATIONS .................................................................................. 21
11
     CLAIMS FOR RELIEF ..................................................................................................... 24
12   PRAYER FOR RELIEF..................................................................................................... 30
13   DEMAND FOR JURY TRIAL.......................................................................................... 31

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                       -2-
                       COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
         Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 3 of 31



 1          Plaintiffs Krishnendu Chakraborty, Jesus Guerrero, Maureen Young, Rachelle
 2   Blake, Sheridine Harris, Rhonda McDonald, Emily Wright, Bryan Dahl, Karen Needham,
 3   and Rachel Mullins (“Plaintiffs”), allege the following claims for relief against Defendants
 4   Visa Inc., Visa U.S.A. Inc., and Visa International Service Association (collectively “Visa”
 5   or “Defendants”).
 6                                          INTRODUCTION
 7           1.        Defendants Visa Inc., Visa U.S.A. Inc., and Visa International Service
 8   Association are together a U.S.-based multinational financial services corporation that
 9   processes electronic funds transfers throughout the world through its electronic payments
10   network (known as “VisaNet”), most commonly through Visa-branded credit cards, debit
11   cards, and prepaid cards (collectively, “payment cards”).
12           2.        Plaintiffs and members of the proposed Classes1 are Visa payment card
13   cardholders in the U.S. who were issued Visa-branded payment cards, and used those cards
14   to transact in foreign currencies.
15           3.        Visa does not issue payment cards directly to consumers. Instead, it provides
16   financial institutions with Visa-branded payment products that the financial institutions then
17   use to offer payment cards to their customers.
18           4.        Visa requires the banks that issue Visa-branded payment cards (the “member
19   banks” or “issuing banks”) to agree to be bound by certain rules of Visa (the “Visa Rules,”
20   available    at    https://usa.visa.com/content/dam/VCOM/download/about-visa/visa-rules-
21   public.pdf). These Rules provide, inter alia, that the foreign exchange (“FX”) rates applied
22   to consumer payment card transactions in foreign currencies for each day will either be
23   wholesale FX market rates or a government-mandated rate. The vast majority of
24   jurisdictions do not have government-mandated rates.
25

26

27
     1
      The Nationwide Class and proposed alternative State Classes are referred to herein as the
28   “Classes.”
                                               -3-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
         Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 4 of 31



 1           5.     The Visa Rules also provide that the member banks must provide specific
 2   disclosures to member bank payment card cardholders describing what FX rates will be
 3   imposed.
 4           6.     Member banks require all of their cardholders, including Plaintiffs and
 5   members of the proposed Classes, to agree to the terms of standardized credit card
 6   agreements and debit card agreements (together, the “Cardholder Agreements”) as a
 7   condition of being issued Visa-branded payment cards.
 8           7.     The member banks include language referencing the Visa Rules in their
 9   Cardholder Agreements, promising their cardholders, including Plaintiffs and Class
10   Members, that the FX rates applied to foreign transactions will be either wholesale market
11   rates or, in jurisdictions that have them, government-mandated rates.2
12           8.     Contrary to the Visa Rules and Cardholder Agreements, the FX rates applied
13   to cardholder transactions do not represent rates available in the wholesale FX market.
14           9.     Further, even when the FX rates imposed by Visa are within the trading
15   ranges of the individual currencies within the wholesale market for the applicable dates, the
16   methods by which the rates are imposed are unfair, in bad faith, and therefore in violation
17   of the Visa Rules and the Cardholder Agreements.
18           10.    Based on the language of the Visa Rules regarding exchange rates—and the
19   identical language set forth in the Cardholder Agreements—cardholders reasonably expect
20   (and are led to believe) that the banks will charge wholesale rates that bear some
21   resemblance to the rates that Visa and the banks themselves receive when transacting in
22   foreign currencies to facilitate the cardholders’ transactions. In fact, however, the banks and
23
     2
        Some countries use fixed exchange rate systems, sometimes called a pegged exchange
24   rate, in which their respective currency’s value is fixed or pegged by a monetary authority
     against the value of another currency, such as the U.S. Dollar. For example, the Bermudian
25   dollar is pegged to the U.S. Dollar at a one-to-one ratio by the Bermuda Monetary Authority.
26   Visa does not apply government-mandated exchange rates for foreign payment card
     transactions in the limited set of countries that have adopted fixed exchange rate systems;
27   instead, it adjusts the rates to provide a profit for Visa. For all other currencies, the Visa
     Rules and the Cardholder Agreements provide that wholesale FX market rates must be
28   applied.
                                                     -4-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 5 of 31



 1   Visa rarely engage in wholesale market transactions to facilitate the cardholders’
 2   transactions, but when they do, they will charge and/or be charged genuine wholesale rates.
 3   Visa settles much of the transactions by U.S. cardholders with foreign merchants in U.S.
 4   Dollars, meaning neither the banks nor Visa engage in any currency conversion at all. In
 5   these instances, the need for any currency conversion at all is a pure fiction, and any hidden
 6   charge for the same, and/or the manipulation of FX rates in breach of the Visa Rules and
 7   the Cardholder Agreements, is unlawful and unjustly enriches Visa to the detriment of Visa
 8   cardholders. While the price the U.S. cardholder was quoted was in a foreign currency at
 9   the point of sale, the cardholder’s account was in fact debited in U.S. Dollars, and the
10   foreign merchant was typically paid in the foreign merchant’s domestic currency.
11           11.     Even in transactions that Visa actually settles in foreign currencies, the need
12   for currency exchange is minimal. Visa is engaged in multilateral global transactions on a
13   massive scale (i.e., doing multiple transactions in both directions—e.g., U.S. Dollars to
14   Euros, and Euros to U.S. Dollars). As a result of all these transactions, Visa is constantly in
15   possession of large amounts of various currencies. Given its own currency balances, Visa
16   only needs to engage in foreign currency transactions to settle any net currency settlement
17   requirements.
18           12.     In sum, the FX rates Visa imposes and that banks charge cardholders for
19   foreign transactions are largely a fiction and represent a non-transparent charge. They bear
20   no resemblance to any exchange rate obtained or which could be obtained by the banks or
21   Visa in wholesale markets, as many times Visa exchanged no currency whatsoever (because
22   the transaction was settled in U.S. Dollars or because Visa had foreign currency on hand to
23   settle the transaction with the foreign merchant) or traded at spot or forward FX prices.
24           13.     Instead of approximating the issuing banks and Visa’s actual costs of
25   acquiring foreign currency to settle transactions, the rates Visa imposes and member banks
26   charge consumers for FX transactions are designed to maximize profits for the banks and
27   Visa. Specifically, the rates imposed vary based on the direction of the transaction, and are
28   always in the banks’ and Visa’s favor. For example, for any given processing date, the rate
                                                  -5-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 6 of 31



 1   imposed for converting U.S. Dollars to Euros will be significantly different from the inverse
 2   rate for converting Euros to U.S. Dollars. In both instances, it will be outside—or at the
 3   very high end of—the daily ranges of wholesale market rates for each currency conversion.
 4   This means that the cardholder will always get the worst rate and Visa will always get the
 5   best rate.
 6            14.    Wholesale FX market participants make offers to purchase foreign
 7   currencies (referred to as a “bid” price), sell FX (the “ask price”), and the difference between
 8   the bid and the ask is called the “bid-ask spread.” Because the trading volume is so large,
 9   bid-ask spreads in the wholesale FX market are generally exceedingly small.
10            15.    Because the rates imposed by Visa need not be contemporaneous (i.e., from
11   a bid-ask at a given point in time on the wholesale market), the spread between the two rates
12   imposed by Visa for each currency pair (e.g., the spread between the rates for Euros to U.S.
13   Dollars and for U.S. Dollars to Euros) exceeds the normal bid-ask spread by considerable
14   margins, much greater than those at any given point in time on the markets themselves. In
15   other words, Visa and banks are creating a fictional bid-ask spread (the highest rate in the
16   day versus the lowest rate in the day), and then manipulating the rate applied to Class
17   Member transactions so that the members of the proposed Classes either always get the
18   worst possible rate in either direction, or in fact are applied rates that are even outside of
19   this fictional bid-ask spread, making it even worse for these consumers. This practice
20   renders the promise of a rate from the wholesale markets illusory, as Visa is acting in a way
21   no party to the contract would have reasonably expected—not to impose a bid-ask from the
22   markets at any given point in time, but to impose a bid from one point in time, and an ask
23   from an entirely different point in time—and then applying the worst possible rate for the
24   cardholder in every case in both directions.
25            16.    This means that the FX rates imposed are excessively costly for cardholders
26   and unreasonably profitable for the banks and Visa.
27            17.    Visa makes money on the difference between the rate it imposes on
28   consumers to engage in the foreign transaction, and the rate (if any) Visa actually pays to
                                                 -6-
                    COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 7 of 31



 1   acquire the foreign currency used to settle the transaction. When transactions are settled in
 2   the consumer’s home currency (where no foreign currency is used at all), Visa’s hidden
 3   manipulation of the FX rates charged to cardholders enables Visa to profit at the expense
 4   of cardholders. Because Visa also receives a percentage of the value of each transaction as
 5   a processing fee, it also benefits directly from inflated transaction amounts.
 6           18.     Members of the proposed Classes transacted millions of dollars in foreign
 7   currencies with their Visa-branded payment cards during the relevant time period. Visa’s
 8   illegal conduct has caused Plaintiffs and the Class Members to pay more for foreign
 9   transactions than they would have paid if Visa had complied in good faith with its
10   contractual obligations to charge wholesale FX market rates rather than contrived rates.
11   Class Members paid more because the FX rates were less favorable than those promised in
12   the relevant contracts (thereby diminishing Class Members’ purchasing power) and also
13   because Visa’s conduct inflated the amount involved in each transaction, thereby causing
14   Class Members to pay higher foreign transaction fees, which are usually charged as a
15   percentage of the total transaction amount, and to pay more in credit card interest than they
16   would have had to pay had the transaction value had not been improperly inflated.
17                 JURISDICTION, VENUE, AND INTERSTATE COMMERCE
18           19.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d), in that
19   this is a class action in which the aggregate amount in controversy exceeds the sum of
20   $5,000,000, exclusive of interest and costs, and in which some members of the proposed
21   Classes are citizens of a state different from Visa.
22           20.     The Court has personal jurisdiction over Visa because Visa’s acts giving rise
23   to Plaintiffs’ claims took place, in substantial part, in California generally and this District
24   specifically. Visa has continuously and systematically transacted FX in this District and
25   throughout the United States. Visa is headquartered in, maintains its principal place of
26   business in, and maintains offices in San Francisco.
27           21.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b). Visa resides,
28   transact business, is found, and has agents in this District. Additionally, a substantial part
                                                  -7-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 8 of 31



 1   of the events giving rise to Plaintiffs’ claims occurred in this District, and a substantial
 2   portion of the affected interstate trade and commerce described herein has been carried out
 3   in this District.
 4                                    INTRADISTRICT ASSIGNMENT
 5            22.        Pursuant to L.R. 3-5(a), venue is proper in the San Francisco or Oakland
 6   Division.
 7                                            THE PARTIES
 8           A.          Defendants
 9            23.        Defendants Visa, Inc., Visa International Service Association, and Visa
10   U.S.A., Inc. are Delaware corporations with their principal place of business in San
11   Francisco, California. Defendants Visa, Inc., Visa International Service Association, and
12   Visa U.S.A., Inc. are collectively referred to herein as “Visa.”
13           B.          Plaintiffs
14            24.        Plaintiff Krishnendu Chakraborty is an individual and a resident of
15   Burlington, Massachusetts. During the relevant time period, Mr. Chakraborty engaged in
16   payment card transactions in Euros (“EUR”) with his TD Bank issued Visa-branded debit
17   card. During the relevant time period, Mr. Chakraborty also engaged in payment card
18   transactions in Euros (“EUR”), Indian Rupee (“INR”), and Swiss Francs (“CHF”) with his
19   Capital One issued Visa-branded credit card. In violation of the Visa Rules and TD Bank’s
20   and Capital One’s agreements with Mr. Chakraborty, Visa imposed rates for Mr.
21   Chakraborty’s transactions that were outside the range of bid-ask spreads on wholesale
22   market rates (for some transactions) and at the very high end of wholesale rates (for other
23   transactions) for U.S. Dollar to Euro (“EUR/USD”), U.S. Dollar to Indian Rupee
24   (“USD/INR”), and U.S. Dollar to Swiss Francs (“CHF/USD”) exchange rates. Visa
25   imposed these rates not in good faith, but in an effort to maximize Visa’s profits at Mr.
26   Chakraborty’s expense, in violation of the Visa Rules and Mr. Chakraborty’s reasonable
27   expectations that Visa would act in good faith in imposing exchange rates. The FX rates
28   that Visa imposed on Mr. Chakraborty’s transactions were more costly to Mr. Chakraborty
                                                -8-
                    COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 9 of 31



 1   than they would have been if the rates had been imposed reasonably from within the
 2   wholesale market rate range pursuant to the Visa Rules and the Cardholder Agreements
 3   between Mr. Chakraborty and TD Bank and between Mr. Chakraborty and Capital One.
 4           25.    Plaintiff Jesus Guerrero is an individual and a resident of Los Angeles
 5   County, California. During the relevant time period, Mr. Guerrero engaged in payment card
 6   transactions in Mexican Pesos (“MXN”) with his Bank of America issued Visa-branded
 7   debit card. In violation of the Visa Rules and Bank of America’s agreements with Mr.
 8   Guerrero, Visa imposed rates for Mr. Guerrero’s transactions that were outside the range of
 9   bid-ask spreads on wholesale market rates (for some transactions) and at the very high end
10   of wholesale rates (for other transactions) for U.S. Dollar to Mexican Peso (“USD/MXN”)
11   exchange rates. Visa imposed these rates not in good faith, but in an effort to maximize
12   Visa’s profits at Mr. Guerrero’s expense, in violation of violation of the Visa Rules and Mr.
13   Guerrero’s reasonable expectations that Visa would act in good faith in imposing exchange
14   rates. The FX rates that Visa imposed on Mr. Guerrero were more costly to Mr. Guerrero
15   than they would have been if the rates had been imposed reasonably from within the
16   wholesale market rate range pursuant to the Visa Rules and the Cardholder Agreements
17   between Mr. Guerrero and Bank of America.
18           26.    Plaintiff Maureen Young is an individual and a resident of Maineville, Ohio.
19   During the relevant time period, Ms. Young engaged in payment card transactions in
20   Canadian dollars (“CAD”) and British Pounds (“GBP”) with her Bank of America issued
21   Visa-branded credit card. During the relevant time period, Ms. Young also engaged in
22   payment card transactions in Euros (“EUR”), British Pounds (“GPB”), and Canadian dollars
23   (“CAD”) with her Chase issued Visa-branded credit card. In violation of the Visa Rules and
24   Bank of America’s and Chase’s agreements with Ms. Young, Visa imposed rates for Ms.
25   Young’s transactions that were outside the range of bid-ask spreads on wholesale market
26   rates (for some transactions) and at the very high end of wholesale rates (for other
27   transactions) for U.S. Dollar to Canadian dollar (“USD/CAD”) and U.S. Dollar to British
28   Pound (“GBP/USD”) exchange rates. Visa imposed these rates not in good faith, but in an
                                             -9-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 10 of 31



 1   effort to maximize Visa’s profits at Ms. Young’s expense, in violation of the Visa Rules
 2   and Ms. Young’s reasonable expectations that Visa would act in good faith in imposing
 3   exchange rates. The FX rates that Visa imposed on Ms. Young were more costly to Ms.
 4   Young than they would have been if the rates had been imposed reasonably from within the
 5   wholesale market rate range pursuant to the Visa Rules and the Cardholder Agreements
 6   between Ms. Young and Bank of America and between Ms. Young and Chase.
 7           27.    Plaintiff Rachelle Blake is an individual and a resident of Orange County,
 8   California. During the relevant time period, Ms. Blake engaged in payment card
 9   transactions in Euros (“EUR”), British Pounds (“GPB”), and New Zealand dollars (“NZD”)
10   with her Bank of America issued Visa-branded debit card. In violation of the Visa Rules
11   and Bank of America’s agreements with Ms. Blake, Visa imposed rates for Ms. Blake’s
12   transactions that were outside the range of bid-ask spreads on wholesale market rates (for
13   some transactions) and at the very high end of wholesale rates (for other transactions) for
14   U.S. Dollar to Euro (“EUR/USD”), U.S. Dollar to British Pound (“GBP/USD”), and U.S.
15   Dollar to New Zealand dollar (“NZD/USD”) exchange rates. Visa imposed these rates not
16   in good faith, but in an effort to maximize Visa’s profits at Ms. Blake’s expense, in violation
17   of the Visa Rules and Ms. Blake’s reasonable expectations that Visa would act in good faith
18   in imposing exchange rates. The FX rates that Visa imposed on Ms. Blake were more costly
19   to Ms. Blake than they would have been if the rates had been imposed reasonably from
20   within the wholesale market rate range pursuant to Visa Rules and the Cardholder
21   Agreement between Ms. Blake and Bank of America.
22           28.    Plaintiff Sheridine Harris is an individual and a resident of Los Angeles
23   County, California. During the relevant time period, Ms. Harris engaged in payment card
24   transactions in Euros (“EUR”), Canadian dollars (“CAD”), Chinese Yuan (“CNY”),
25   Australian dollars (“AUD”), Japanese Yen (“JPY”), and Trinidad and Tobago dollars
26   (“TTD”) with her Bank of America issued Visa-branded debit card. In violation of the Visa
27   Rules and Bank of America’s agreements with Ms. Harris, Visa imposed rates for Ms.
28   Harris’s transactions that were outside the range of bid-ask spreads on wholesale market
                                                 -10-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 11 of 31



 1   rates (for some transactions) and at the very high end of wholesale rates (for other
 2   transactions) for U.S. Dollar to Euro (“EUR/USD”), U.S. Dollar to Canadian dollar
 3   (“USD/CAD”), U.S. Dollar to Chinese Yuan (“USD/CNY”), U.S. Dollar to Australian
 4   dollar (“AUD/USD”), U.S. Dollar to Japanese Yen (“USD/JPY”), and U.S. Dollar to
 5   Trinidad and Tobago dollar (“USD/TTD”) exchange rates. Visa imposed these rates not in
 6   good faith, but in an effort to maximize Visa’s profits at Ms. Harris’s expense, in violation
 7   of the Visa Rules and Ms. Harris’s reasonable expectations that Visa would act in good faith
 8   in imposing exchange rates. The FX rates that Visa imposed on Ms. Harris were more costly
 9   to Ms. Harris than they would have been if the rates had been imposed reasonably from
10   within the wholesale market rate range pursuant to the Visa Rules and the Cardholder
11   Agreements between Ms. Harris and Bank of America.
12           29.    Plaintiff Rhonda McDonald is an individual and a resident of Harris County,
13   Texas. During the relevant period, Ms. McDonald engaged in payment card transactions in
14   Euros (“EUR”), and Canadian dollars (“CAD”), with her Bank of America issued Visa-
15   branded debit card. In violation of the Visa Rules and Bank of America’s agreements with
16   Ms. McDonald, Visa imposed rates for Ms. McDonald’s transactions that were outside the
17   range of bid-ask spreads on wholesale market rates (for some transactions) and at the very
18   high end of wholesale rates (for other transactions) for U.S. Dollar to Euro (“EUR/USD”),
19   and U.S. Dollar to Canadian dollar (“USD/CAD”). Visa imposed these rates not in good
20   faith, but in an effort to maximize Visa’s profits at Ms. McDonald’s expense, in violation
21   of the Visa Rules and Ms. McDonald’s reasonable expectations that Visa would act in good
22   faith in imposing exchange rates. The FX rates that Visa imposed on Ms. McDonald were
23   more costly to Ms. McDonald than they would have been if the rates had been imposed
24   reasonably from within the wholesale market rate range pursuant to the Visa Rules and the
25   Cardholder Agreements between Ms. McDonald and Bank of America.
26           30.    Plaintiff Emily Wright is an individual and a resident of Seattle, Washington.
27   During the relevant time period, Ms. Wright engaged in payment card transactions in Euros
28   (“EUR”), Croatian Kuna (“HRK”), and British Pounds (“GBP”) with her Capital One issued
                                              -11-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 12 of 31



 1   Visa-branded credit card. In violation of the Visa Rules and Capital One’s agreements with
 2   Ms. Wright, Visa imposed rates for Ms. Wright’s transactions that were outside the range
 3   of bid-ask spreads on wholesale market rates (for some transactions) and at the very high
 4   end of wholesale rates (for other transactions) for U.S. Dollar to Euro (“EUR/USD”), U.S.
 5   Dollar to Croatian Kuna (“USD/HRK”), and U.S. Dollar to British Pound (“GBP/USD”)
 6   exchange rates. Visa imposed these rates not in good faith, but in an effort to maximize
 7   Visa’s profits at Ms. Wright’s expense, in violation of the Visa Rules and Ms. Wright’s
 8   reasonable expectations that Visa would act in good faith in imposing exchange rates. The
 9   FX rates that Visa imposed on Ms. Wright’s transactions were more costly to Ms. Wright
10   than they would have been if the rates had been imposed reasonably from within the
11   wholesale market rate range pursuant to the Visa Rules and the Cardholder Agreements
12   between Ms. Wright and Capital One.
13           31.    Plaintiff Bryan Dahl is an individual and a resident of Victorville, California.
14   He was formerly a resident of Illinois and lived in Illinois when the relevant transactions
15   were made. During the relevant time period, Mr. Dahl engaged in payment card transactions
16   in Euros (“EUR”) with his Chase issued Visa-branded credit card. In violation of the Visa
17   Rules and Chase’s agreements with Mr. Dahl, Visa imposed rates for Mr. Dahl’s
18   transactions that were outside the range of bid-ask spreads on wholesale market rates (for
19   some transactions) and at the very high end of wholesale rates (for other transactions) for
20   U.S. Dollar to Euro (“USD/EUR”) exchange rates. Visa imposed these rates not in good
21   faith, but in an effort to maximize Visa’s profits at Mr. Dahl’s expense, in violation of the
22   Visa Rules and Mr. Dahl’s reasonable expectations that Visa would act in good faith in
23   imposing exchange rates. The FX rates that Visa imposed on Mr. Dahl’s transactions were
24   more costly to Mr. Dahl than they would have been if the rates had been imposed reasonably
25   from within the wholesale market rate range pursuant to the Visa Rules and the Cardholder
26   Agreement between Mr. Dahl and Chase.
27           32.    Plaintiff Karen Needham is an individual and a resident of Eugene, Oregon.
28   Ms. Needham engaged in payment card transactions in Euros (“EUR”) and British Pounds
                                             -12-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 13 of 31



 1   (“GPB”) with her Chase issued Visa-branded credit card. In violation of the Visa Rules and
 2   Chase’s agreements with Ms. Needham, Visa imposed rates for Ms. Needham’s
 3   transactions that were outside the range of bid-ask spreads on wholesale market rates (for
 4   some transactions) and at the very high end of wholesale rates (for other transactions) for
 5   U.S. Dollar to Euro (“USD/EUR”) exchange rates and U.S. Dollar to British Pounds
 6   (“USD/GBP”) exchange rates. Visa imposed these rates not in good faith, but in an effort
 7   to maximize Visa’s profits at Ms. Needham’s expense, in violation of the Visa Rules and
 8   Ms. Needham’s reasonable expectations that Visa would act in good faith in imposing
 9   exchange rates. The FX rates that Visa imposed on Ms. Needham’s transactions were more
10   costly to Ms. Needham than they would have been if the rates had been imposed reasonably
11   from within the wholesale market rate range pursuant to the Visa Rules and the Cardholder
12   Agreement between Ms. Needham and Chase.
13           33.    Plaintiff Rachel Mullins is an individual and a resident of Los Angeles,
14   California. Ms. Mullins engaged in payment card transactions in Euros (“EUR”), Indian
15   Rupee (“INR”), and United Arab Emirates Dirham (“AED”) with her Chase issued Visa-
16   branded credit card. In violation of the Visa Rules and Chase’s agreements with Ms.
17   Mullins, Visa imposed rates for Ms. Mullins’s transactions that were outside the range of
18   bid-ask spreads on wholesale market rates (for some transactions) and at the very high end
19   of wholesale rates (for other transactions) for U.S. Dollar to Euro (“USD/EUR”) exchange
20   rates, U.S. Dollar to Indian Rupee (“USD/INR”) exchange rates, and U.S. Dollar to United
21   Arab Emirates Dirham exchange rates (“USD/AED”). Visa imposed these rates not in good
22   faith, but in an effort to maximize Visa’s profits at Ms. Mullins’s expense, in violation of
23   the Visa Rules and Ms. Mullins’s reasonable expectations that Visa would act in good faith
24   in imposing exchange rates. The FX rates that Visa imposed on Ms. Mullins’ transactions
25   were more costly to Ms. Mullins than they would have been if the rates had been imposed
26   reasonably from within the wholesale market rate range pursuant to the Visa Rules and the
27   Cardholder Agreement between Ms. Mullins and Chase.
28
                                                 -13-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 14 of 31



 1                                   FACTUAL ALLEGATIONS
 2          A.      Overview of the Payment Card Foreign Exchange Market
 3           34.    When a U.S. consumer makes a payment card transaction in U.S. Dollars
 4   with a U.S. merchant, the merchant runs the physical card (or card information, for an online
 5   or phone order) through its payment card terminal, the card information is submitted to
 6   Visa’s electronics payment system, and the system sends information about the transaction
 7   to the cardholder’s issuing bank to make sure the cardholder has enough money or credit
 8   available to complete the purchase, and to confirm that the card is valid and not lost, stolen,
 9   fake or expired. The transaction is then approved or declined. For approved transactions,
10   the merchant’s account is credited in U.S. dollars (minus an “interchange fee” paid by the
11   merchant to the bank that issued the consumer’s card) and the consumer’s account is debited
12   for the full amount of the transaction in U.S. Dollars. Visa sets default interchange fees on
13   payment card transactions that merchants are required to pay to the issuing banks.
14           35.    When a U.S. consumer makes a payment card transaction in a foreign
15   currency with an overseas merchant, the consumer’s payment card account is debited for
16   the transaction in U.S. Dollars, and the merchant is credited for the transaction in either its
17   home currency or some other agreed-upon currency, such as U.S. Dollars (minus the
18   interchange fee). Regardless of the currency in which the transaction is actually settled, Visa
19   performs a calculation whereby the amount the consumer pays is determined as if the
20   transaction had been settled in a foreign currency. The exchange rate used for this purpose
21   is determined by Visa.
22           36.    The exchange rate used by Visa to convert foreign currencies is applied on
23   the “processing date” of each foreign payment card transaction. The processing date for a
24   payment card transaction is the date on which the issuing bank submits the transaction
25   information to Visa and Visa accepts that information.
26           37.    For many payment card foreign transactions, the issuing bank charges a
27   “foreign exchange fee,” calculated as a percentage of the total transaction amount. Issuing
28
                                                   -14-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
         Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 15 of 31



 1   banks generally charge foreign transaction fees ranging from 0% (i.e., no foreign transaction
 2   fee) to 3%.
 3           38.    Payment card contracts between consumers and issuing banks provide that
 4   conversion rates for foreign transactions will be determined by Visa pursuant to Visa’s
 5   operating procedures. Visa’s operating procedures for currency conversions are set forth in
 6   the Visa Rules.
 7           39.    The largest participants in the wholesale FX market are dealer banks such as
 8   JPMorgan, Deutsche Bank, Citigroup, Barclays, UBS, and HSBC. Dealer banks trade
 9   foreign currency with each other and with other large financial institutions including Visa.
10   Wholesale FX market rates are streamed to dealer banks in real time on major multi-bank
11   FX trading platforms including Reuters and Bloomberg. Wholesale FX market participants
12   use these platforms to make offers to purchase foreign currencies and analyze historical
13   wholesale FX market prices.
14           40.    Visa also engages in foreign currency transactions with dealer banks. Visa
15   engages in such transactions to mitigate the risk associated with foreign currency exchange
16   rate fluctuations,3 and to obtain currencies necessary to cover cardholders’ foreign currency
17   payment card transactions.
18           41.    However, Visa does not engage in parallel foreign currency transactions on
19   the wholesale FX market for individual cardholder transactions, either on a per-transaction
20   basis, or even on a daily basis.
21           42.    Instead, Visa maintains derivative contracts and reserves of currency and
22   move funds between reserves as needed.4
23

24

25   3
       See infra n.11.
26
     4
       “The Company uses foreign exchange forward derivative contracts to reduce its exposure
     to foreign currency rate changes on forecasted non-functional [i.e. non-U.S. dollar] currency
27   denominated operational cash flows.” See Visa Inc., 2020 Form 10-K, available at
     https://d18rn0p25nwr6d.cloudfront.net/CIK-0001403161/0504ac14-a3a0-4506-9352-
28   aa15cd087268.pdf, at 71 (last accessed July 2, 2021).
                                                  -15-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 16 of 31



 1           43.    As one court found, Visa also incurs “minimal currency conversion costs.”
 2   Schwartz v. Visa Int’l Corp., No. 822404-4, 2003 WL 1870370, at *28 (Cal. Super. Ct. Apr.
 3   7, 2003).
 4           44.    Because Visa generally settles foreign transactions in both directions for a
 5   given currency pair (e.g., Visa has U.S. cardholders making purchases both in Europe and
 6   European cardholders making purchases in the U.S.), Visa is only required to “settle” the
 7   net amount of each given currency for each day. In other words, if Visa processed $1 billion
 8   in transactions from Euros to U.S. Dollars and the same amount from U.S. Dollars to Euros
 9   on a particular day, Visa would not need to engage in any actual FX transactions in the
10   wholesale market on that day.
11           45.    Moreover, in many instances where U.S. consumers are quoted a price in a
12   foreign currency (i.e., Euros), Visa settles the transactions with the foreign merchant using
13   U.S. Dollars. In these instances, no foreign currency whatsoever is required. The U.S.
14   consumer’s account is debited in U.S. Dollars, and the merchant is paid in U.S. Dollars.
15   Visa has no foreign exchange risk for these transactions. The idea that the consumer
16   purchases in a foreign currency in such a transaction is a pure fiction.
17           46.    For all these reasons, the rates that Visa charges cardholders are not
18   representative of the rates Visa actually pays for foreign currency. Nor are they reflective
19   of any other costs associated with currency conversion that Visa bears. Instead, Visa and
20   the banks are engaged in arbitrage: they set rates to maximize profits—and do so without
21   regard to the terms of the contracts that they imposed on member banks and card members.
22          B.      Applicable Contractual Provisions
23                  1.      Member Bank Customer Agreements
24           47.    The contractual obligations between member banks and their payment card
25   cardholders—including Plaintiffs and members of the proposed Classes—are set forth in
26   each bank’s Cardholder Agreements. The Cardholder Agreement is provided to credit card
27   and debit card applicants who must accept the terms prior to the issuance of each card.
28
                                                  -16-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
         Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 17 of 31



 1           48.    Visa’s relationships with the issuing banks are also governed by written
 2   agreements. These terms are memorialized in the Visa Rules and VISA Product and Service
 3   Rules.5 Banks that issue Visa credit payment to their cardholders are referred to in the Visa
 4   Rules as the “Issuers.”
 5           49.    The Visa Rules expressly require member banks to include specific language
 6   in the member banks’ Cardholder Agreements explaining how FX rates are determined for
 7   Visa payment card transactions. See Visa Rules at 81 (International Transaction or Currency
 8   Conversion Fee Disclosure).
 9           50.    Specifically, the Visa Rules require member banks to state in their
10   Cardholder Agreements that the FX rates imposed on each member bank’s cardholder
11   customers will be either (1) a wholesale FX market rate, or (2) a government-mandated rate
12   in effect for the processing date. See id.
13                  2.         Visa Rules
14           51.    Visa’s Rules require issuing banks to make specific disclosures to consumers
15   about how FX rates will be determined.
16           52.    Section 1.4.3.2 of the Visa Rules, as updated on October 17, 2020 and as in
17   effect during the relevant period, provides:
             An Issuer must provide a complete written disclosure of any fees that may be
18           charged to a Cardholder for an International Transaction or when Currency
             Conversion occurs and must include the exchange rate between the Transaction
19           Currency and the Billing Currency as either of the following:
20           A rate selected by Visa from the range of rates available in wholesale currency
             markets for the applicable Processing Date, which rate may vary from the rate
21           Visa receives; [or]
             The rate mandated by a government or governing body in effect for the applicable
22
             Processing Date
23
             When Currency Conversion occurs, the Visa rate may be adjusted by the
24           application of an Optional Issuer Fee as determined by the Issuer or via any Issuer
             self-determined markup outside of VisaNet.
25
             An Issuer may choose the method by which it notifies the Cardholder. This may
26
     5
27     Visa Core Rules and Visa Product and Service Rules, Oct. 17, 2020, available at,
     https://usa.visa.com/dam/VCOM/download/about-visa/visa-rules-public.pdf (the “Visa
28   Rules”).
                                            -17-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 18 of 31


            include one or more of the following, which may include electronic forms of
 1          communication:
 2           Original Cardholder application agreement
 3           Terms and conditions
             Billing statement
 4           Any other agreement between the Cardholder and the Issuer.

 5           53.    As subsequently amended on April 17 2021, Section 1.4.3.2 of the Visa

 6   Rules now provides:

 7          An Issuer must provide a complete written disclosure of any fees that may be
            charged to a Cardholder for an International Transaction or when Currency
 8          Conversion occurs and must include the exchange rate between the Transaction
            Currency and the Billing Currency as either of the following:
 9
               •    Effective through 16 April 2021 A rate selected by Visa from the range of
10                  rates available in wholesale currency markets for the applicable Processing
                    Date, which rate may vary from the rate Visa receives
11

12             •    Effective through 16 April 2021 The rate mandated by a government or
                    governing body in effect for the applicable Processing Date
13
               •    Effective 17 April 2021 A rate selected by Visa from the range of rates
14                  available in wholesale currency markets for the applicable Transaction,
                    which rate may vary from the rate Visa receives
15

16             •    Effective 17 April 2021 The rate mandated by a government or governing
                    body in effect for the applicable Transaction
17
            When Currency Conversion occurs, the Visa rate may be adjusted by the
18          application of an Optional Issuer Fee as determined by the Issuer or via any Issuer
            self-determined markup outside of VisaNet.
19
            An Issuer may choose the method by which it notifies the Cardholder. This may
20          include one or more of the following, which may include electronic forms of
            communication:
21
               •    Original Cardholder application agreement
22
               •    Terms and conditions
23

24             •    Billing statement

25             •    Any other agreement between the Cardholder and the Issuer
26
             54.    Despite the fact that its member banks’ cardholder agreements are public,
27
     Visa does not monitor those agreements to ensure they comply with its Rules. Many of
28
                                                 -18-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 19 of 31



 1   Visa’s member banks fail to make the required disclosures to consumers. Bank of America,
 2   Chase, TD Bank and Capital One all fail to disclose:
 3

 4           That the rates will be “selected” by Visa for Visa’s and the bank’s sole benefit;
 5

 6           That, in many instances, the rate is fictitious in the sense of not being derived
 7           from an actual transaction and often being outside the range of prices in the
 8           wholesale markets because the transactions are being settled in the consumer’s
 9           home currency, and that the rate “selected” by Visa will be different than the rate
10           used to actually settle the transaction; and
11

12           That rates will vary depending on the direction of the currency exchange, and will
13           not be selected from bid-ask rates available contemporaneously on the wholesale
14           market, but will instead be selected for the sole purpose of maximizing the banks’
15           and Visa’s profits at the expense of cardholders.
16

17           55.     Capital One, Bank of America and Chase Bank all also fail to disclose that
18   the rates the consumer receives may be different than the rate Visa receives. TD Bank, on
19   the other hand, states that the rate may vary from the rate Visa receives. Both failures are
20   problematic as they both create the false impression that the Visa is engaging in transactions
21   and getting a “rate”
22           56.     The current version of the Visa Rules defined “Transaction Date” as “The
23   date on which a Transaction between a Cardholder and a Merchant or an Acquirer occurs.”
24   Id. at 848.
25           57.     The Visa Rules currently define “Processing Date” as “The date (based on
26   Greenwich Mean Time) on which the Member submitted, and Visa accepted, Interchange
27   data.” Id. at 837.
28
                                                  -19-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
         Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 20 of 31



 1           58.    Regardless of whether Visa applies FX rates for the applicable Processing
 2   Date (for transactions prior to April 16, 2021) or the Transaction Date (for transactions after
 3   April 16, 2021), the Visa Rules require that the selected FX rates be either wholesale rates
 4   or a government mandated rate.
 5           59.    Visa mitigates foreign exchange risk by purchasing futures, and does not
 6   engage in daily trading to ensure its currency needs are satisfied.
 7
             C.     Visa Imposed Inflated Foreign Exchange Rates in Violation of the Visa
 8                  Rules
             60.    Visa’s exchange rate practices with respect to Visa-branded cards violate the
 9
     Visa Rules and the Cardholder Agreements.
10
             61.    Contrary to the requirements set forth in the Visa Rules, the exchange rates
11
     which Visa imposed on Class Members on foreign currency transactions are not “wholesale
12
     market” rates. Instead, Visa imposes rates that are—for most currencies and on most
13
     dates—entirely outside of the range of wholesale market rates in a direction that is
14
     disadvantageous for the cardholders and advantageous for Visa and the issuing banks.
15
             62.    A detailed analysis of Visa’s historical exchange rates during the relevant
16
     period demonstrates that on a majority of days and for a majority of currencies, Visa
17
     imposed exchange rates that fell outside of the daily range of wholesale currency market
18
     rates on the applicable processing date.6
19
             63.    For example, an analysis of the exchange rates applied by Visa to convert
20
     cardholder transactions from Euros to U.S. Dollars demonstrates that the rate imposed on
21
     consumers was higher than the range of rates available in the wholesale FX market for the
22
     applicable processing date on 94 percent of the dates for the period of September 2018 to
23
     August 2019. Visa’s rates were within the range of rates available in the wholesale FX
24
     market on just 6 percent of those dates.
25

26
     6
27           See      Visa     Currency       Exchange       Calculator,     available            at
     https://usa.visa.com/support/consumer/travel-support/exchange-rate-calculator.html        (last
28   accessed Jun. 18, 2021).
                                                -20-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 21 of 31



 1            64.    Discovery will show that Visa’s method for determining its rates is largely
 2   algorithmic, and that Visa’s pattern of generating profits for itself by applying rates that are
 3   higher than those promised in Cardholder Agreements persisted throughout the relevant
 4   period, across currency pairs. Each such instance of Visa imposing rates outside the rates it
 5   promised in the Visa Rules and Cardholder Agreements injured Plaintiffs and Class
 6   Members and imposed an “overcharge.”
 7            65.    The extent of the overcharge for each Plaintiff and Class Member Visa card
 8   transaction can be calculated using transactional data in the possession, custody, or control
 9   of Visa and the member banks; historical Visa rates from Visa’s website; and historical
10   wholesale FX market data from third-party providers. Any transactions that were not subject
11   to an overcharge—including transactions that took place on the limited number of dates for
12   which Visa applied an exchange rate that was within the range of rates available in
13   wholesale FX market—can be easily identified from those data sets and excluded.
14                                CLASS ACTION ALLEGATIONS
15            66.    Plaintiffs assert their claims on behalf of the following Nationwide Class:
16            Nationwide Class: All persons or entities with a Visa payment card who
              made a transaction in a foreign currency using such card within the
17            applicable statute of limitations wherein the exchange rate imposed was not
              a government-mandated rate. Excluded from the Class are Visa’s executives
18            and any Judge and judicial staff assigned to this case.
19
              67.    This action is brought, and may properly be maintained, as a class action
20
     under Fed. R. Civ. P. 23.
21
              68.    Plaintiffs also allege the following alternative statewide subclasses (the
22
     “State Classes”) in the event that the Court determines that any of the claims alleged on
23
     behalf of the proposed Nationwide Class are unsuitable for nationwide class treatment.
24
              69.    Plaintiffs Jesus Guerrero, Rachelle Blake, Sheridine Harris, and Rachel
25
     Mullins (the “California Plaintiffs”) assert their claims on behalf of the following California
26
     Class:
27            California Class: All persons or entities with a Visa payment card
              residing in California who made a transaction in a foreign currency using
28
                                                   -21-
                    COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 22 of 31


             such card within the applicable statute of limitations wherein the
 1           exchange rate imposed was not a government-mandated rate. Excluded
             from the Class are Visa’s executives and any Judge and judicial staff
 2           assigned to this case.
 3
             70.    Plaintiff Wright also asserts her claims on behalf of the following
 4
     Washington Class:
 5
            Washington Class: All persons or entities with a Visa payment card
 6          residing in Washington who made a transaction in a foreign currency using
            such card within the applicable statute of limitations wherein the exchange
 7          rate imposed was not a government-mandated rate. Excluded from the Class
            are Visa’s executives and any Judge and judicial staff assigned to this case.
 8

 9           71.    Plaintiff Dahl asserts claims on behalf of the following Illinois Class:

10          Illinois Class: All persons or entities with a Visa payment card residing in
            Illinois who made a transaction in a foreign currency using such card within
11          the applicable statute of limitations wherein the exchange rate imposed was
            not a government-mandated rate. Excluded from the Class are Visa’s
12          executives any Judge and judicial staff assigned to this case.
             72.    Numerosity: The Classes are so numerous that joinder of all Class Members
13
     is impracticable.
14
             73.    Typicality: Plaintiffs’ claims are typical of the Class Members’ claims. Visa
15
     imposed FX rates on Plaintiffs in the same manner as other Class Members and did not vary
16
     its FX practices from consumer to consumer.
17
             74.    Adequacy: Plaintiffs will fairly and adequately protect the interests of the
18
     Classes, have no known conflicts with other Class Members, and have retained counsel
19
     experienced in complex class action litigation.
20
             75.    Commonality: Common questions of law and fact exist as to all members of
21
     the Classes and predominate over any questions solely affecting individual members of the
22
     Classes. These common questions include:
23
            a. Whether Visa breached its Visa Rules by charging exchange rates not authorized
24
                by the Rules or the Cardholder Agreements;
25
            b. Whether Visa was unjustly enriched by its conduct;
26
            c. Whether Visa’s practices were deceptive, unconscionable, or unfair;
27
            d. Whether Visa’s practices violated the claims for relief set forth below; and
28
                                                  -22-
                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 23 of 31



 1            e. The proper measure of damages.
 2            76.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because Visa
 3   has acted or refused to act on grounds that apply generally to the Classes, so that final
 4   injunctive relief or corresponding declaratory relief is appropriate respecting the Classes as
 5   a whole.
 6            77.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because
 7   questions of law and fact common to the Classes predominate over any questions affecting
 8   only individual members of the Classes, and because a class action is superior to other
 9   available methods for the fair and efficient adjudication of this litigation. Visa’s conduct
10   described in this Complaint stems from common and uniform policies and practices.
11   Members of the Classes do not have an interest in pursuing separate actions against
12   Defendants, as the amount of each Class Member’s individual claim is small compared to
13   the expense and burden of individual prosecution. Class certification also will obviate the
14   need for unduly duplicative litigation that might result in inconsistent judgments concerning
15   Visa’s practices. Moreover, management of this action as a class action will not present any
16   likely difficulties. In the interests of justice and judicial efficiency, it would be desirable to
17   concentrate the litigation of all Class Members’ claims in a single forum.
18            78.    The running of any statute of limitations has been equitably tolled by reason
19   of Visa’s fraudulent concealment and/or omissions of critical information regarding the
20   exchanged rates imposed. Through its affirmative misrepresentations and omissions, Visa
21   actively concealed from Plaintiffs and Class Members that the exchange rates imposed were
22   not a wholesale market rate and/or a rate reasonably related to Visa’s actual risk of
23   exchanging foreign currencies. Discovery of Visa’s illegal conduct takes extensive data
24   analysis of foreign exchange data, some of which is not available without paying significant
25   costs.
26            79.    As a result of Visa’s actions, Plaintiffs and Class Members were unaware,
27   and could not have reasonably known or learned through reasonable diligence, that they had
28   been overcharged as a direct and proximate result of Visa’s acts and omissions.
                                                -23-
                    COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 24 of 31



 1                                  CLAIMS FOR RELIEF
                                FIRST CLAIM FOR RELIEF
 2            (On Behalf of California Plaintiffs and Proposed California Class)
     Violation of California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et
 3                                           seq.
 4           80.      The California Plaintiffs incorporate each allegation above as if fully set
 5   forth herein.
 6           81.      Visa has engaged in unfair competition within the meaning of California
 7   Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., because Visa’s conduct
 8   alleged herein is unlawful, unfair, and fraudulent.
 9           82.      California Plaintiffs and the members of the California Class are “persons”
10   within the meaning of Section 17201 of the California Unfair Competition Law.
11           83.      The California Unfair Competition Law prohibits any unlawful and unfair
12   business practices or acts. Visa’s conduct, as alleged herein, constitutes an unfair business
13   practice that occurred in connection with the marketing, advertisement, and sale of its credit
14   card services.
15           84.      Visa’s conduct, as described herein, violated the Unfair Competition Law’s
16   “unfair” prong because its conduct violates established public policy intended to regulate
17   credit card services to consumers, and because it is immoral, unethical, oppressive, or
18   unscrupulous and has caused injuries to California Plaintiffs and members of the proposed
19   California Class that outweigh any purported benefit.
20           85.      As a direct and proximate cause of Visa’s conduct, which constitutes
21   unlawful and unfair business practices, as herein alleged, California Plaintiffs and members
22   of the California Class have been damaged and suffered ascertainable losses, thereby
23   entitling them to recover restitution and equitable relief, including disgorgement or ill-
24   gotten gains, refunds of moneys, interest, reasonable attorneys’ fees, filing fees, and the
25   costs of prosecuting this class action, as well as any and all other relief that may be available
26   at law or equity.
27

28
                                                    -24-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 25 of 31



 1                             SECOND CLAIM FOR RELIEF
                                   Quasi-Contract/Restitution
 2              (On Behalf of California Plaintiffs and Proposed California Class)
 3
               86.    California Plaintiffs incorporate each allegation above as if fully set forth
 4
     herein.
 5
               87.    As alleged above, for the large majority of all cardholder transactions during
 6
     the Class Period, the currency conversion rates imposed by Visa on foreign currency
 7
     transactions were not selected from either wholesale FX market rates or a government-
 8
     mandated rate as required by the Visa Rules and the Cardholder Agreements.
 9
               88.    Although California Plaintiffs and members of the California Class did not
10
     enter into contracts with Visa directly, Visa has a quasi-contractual relationship with
11
     California Plaintiffs and members of the California Class because Visa requires member
12
     banks to falsely state in their Cardholder Agreements that the FX rates imposed on each
13
     member bank’s cardholder customers will be either (1) a wholesale FX market rate, or (2)
14
     a government-mandated rate in effect for the processing date.
15
               89.    Visa’s misrepresentations and omissions regarding the currency conversion
16
     rates imposed by Visa caused California Plaintiffs and the California Class to
17
     sufferexchange rates on foreign currency payment card transactions that they otherwise
18
     would not have incurred in the absence of Visa’s unlawful conduct.
19
               90.    California Plaintiffs and the California Class have conferred a benefit upon
20
     Visa in the form of overcharges on foreign currency payment card transactions. Visa
21
     retained the amounts of those overcharges and, therefore, wrongfully obtained a legal
22
     benefit. Visa collected these amounts to the detriment of California Plaintiffs and the
23
     California Class, and thus appreciated the benefit that in good conscience and equity Visa
24
     should not be entitled to retain.
25
               91.    Therefore, it is inequitable and unjust for Visa to retain the profit, benefit, or
26
     compensation conferred upon them without paying to each of California Plaintiffs and the
27

28
                                                     -25-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 26 of 31



 1   California Class California Plaintiffs and the California Class the difference of the full value
 2   of the benefit compared to the value actually received.
 3             92.    As a result of Visa’s exchange rate practices described herein, Visa has been
 4   unjustly enriched by overcharging cardholders for foreign currency transactions. As a direct
 5   and proximate result of Visa’s unjust enrichment, California Plaintiffs and the California
 6   Class are entitled to restitution and disgorgement of the profits, benefits, and other
 7   compensation obtained by Visa from its false and misleading conduct as alleged herein.
 8             93.    As a result, Visa has been unjustly enriched at the expense of California
 9   Plaintiffs and the Nationwide Class. California Plaintiffs and the California Class therefore
10   seek full disgorgement and restitution of the amounts Visa retained as a result of their
11   unlawful and/or wrongful conduct alleged herein.
12
                                 THIRD CLAIM FOR RELIEF
13                   Violations of the Washington Consumer Protection Act
                                       RCW § 19.86, et seq.
14               (On Behalf of Plaintiff Wright and Proposed Washington Class)

15             94.    Plaintiff Wright incorporates each allegation above as if fully set forth

16   herein.

17             95.    Visa’s conduct alleged herein constitutes “unfair or deceptive acts or

18   practices” in violation of RCW § 19.86.202.

19             96.    Visa has been engaged in trade or commerce throughout the relevant period.

20             97.    Visa’s conduct here was unfair and deceptive and Visa made false promises

21   and concealed or omitted material facts. Visa imposed FX exchange rates for the sole

22   purpose of maximizing Visa’s profits rather than being authorized by a contract or bearing

23   any reasonable relationship to the corresponding risk of fluctuation in the foreign exchanges

24   markets. The contractual language dictated by the Visa Rules and included in the

25   Cardholder Agreements did not disclose that Visa would impose rates beyond those allowed

26   by the Visa Rules and the Cardholder Agreements.

27             98.    The Visa Rules and the Cardholder Agreements also created the objectively

28   justified expectation that the spread between the rates imposed on foreign currency
                                                   -26-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 27 of 31



 1   exchanges in different directions on the same day would bear a reasonable relationship to
 2   the bid/ask spread experienced by participants in the FX wholesale market. Consumers
 3   reasonably expected that rates would not be imposed for the sole purpose of maximizing
 4   Visa’s profits, without regard to what normal wholesale market conditions would produce.
 5           99.      Further, Visa benefitted from imposing such FX rates without assuming any
 6   corresponding risk because the transactions were being settled in U.S. Dollars, with
 7   currency obtained through other contemporaneous transactions, and/or with currency that
 8   had been purchased on the FX futures market. As alleged above, for a substantial percentage
 9   of all cardholder transactions during the relevant period, the currency conversion rates
10   imposed by Visa on cardholder foreign currency transactions were imposed at the extreme
11   ends of the daily ranges wholesale FX market rates such that Plaintiff Wright and members
12   of the Washington Class were injured in the form of overcharges on FX payment card
13   transactions.
14           100. Visa’s practices of applying overcharges to payment cardholder foreign
15   currency transactions was continuous throughout at least the relevant period.
16           101. As a direct and proximate result of Visa’s unlawful conduct, Plaintiff Wright
17   and members of the Washington Class have been injured in their business and property in
18   that they incurred overcharges on foreign currency payment card transactions that they
19   otherwise would not have incurred in the absence of Visa’s unlawful conduct.
20           102. As a result of Visa’s violations of the Washington Consumer Protection Act,
21   Plaintiff Wright and the Washington Class seek all available damages, including treble
22   damages, punitive damages, and attorneys’ fees and costs.
23                               FOURTH CLAIM FOR RELIEF
                          Violations of the Illinois Consumer Fraud Act
24                    (On Behalf of Plaintiff Dahl and Proposed Illinois Class)
25           103. Plaintiff Dahl incorporates each allegation above as if fully set forth herein.
26           104. Visa’s conduct alleged herein constitutes “unfair deceptive acts or practices”
27   in violation of Ill. Comp. Stat. § 505/2.
28
                                                  -27-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 28 of 31



 1           105. Visa’s conduct here was unfair and deceptive and Visa made false promises
 2   and concealed or omitted material facts. Visa imposed FX exchange rates for the sole
 3   purpose of maximizing Visa’s profits rather than being authorized by a contract or bearing
 4   any reasonable relationship to the corresponding risk of fluctuation in the foreign exchanges
 5   markets. The contractual language dictated by the Visa Rules and included in the
 6   Cardholder Agreements did not disclose that Visa would impose rates beyond those allowed
 7   by the Visa Rules and the Cardholder Agreements.
 8           106. The Visa Rules and the Cardholder Agreements also created the objectively
 9   justified expectation that the spread between the rates imposed on foreign currency
10   exchanges in different directions on the same day would bear a reasonable relationship to
11   the bid/ask spread experienced by participants in the FX wholesale market. Consumers
12   reasonably expected that rates would not be imposed for the sole purpose of maximizing
13   Visa’s profits, without regard to what normal wholesale market conditions would produce.
14           107. Further, Visa benefitted from imposing such FX rates without assuming any
15   corresponding risk because the transactions were being settled in U.S. Dollars, with
16   currency obtained through other contemporaneous transactions, and/or with currency that
17   had been purchased on the FX futures market. As alleged above, for a substantial percentage
18   of all cardholder transactions during the relevant period, the currency conversion rates
19   imposed by Visa on cardholder foreign currency transactions were imposed at the extreme
20   ends of the daily ranges wholesale FX market rates such that Plaintiff Dahl and members
21   of the Illinois Class were injured in the form of overcharges on FX payment card
22   transactions.
23           108. Visa’s practices of applying overcharges to payment cardholder foreign
24   currency transactions was continuous throughout at least the relevant period.
25           109. As a direct and proximate result of Visa’s unlawful conduct, Plaintiff Dahl
26   and members of the Illinois Class have been injured in their business and property in that
27   they incurred overcharges on foreign currency payment card transactions that they
28   otherwise would not have incurred in the absence of Visa’s unlawful conduct.
                                                -28-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 29 of 31



 1   As a result of Visa’s violations of the Illinois Consumer Fraud Act, Plaintiff Dahl and the
 2   Illinois Class seek all available damages, including punitive damages, and attorneys’ fees
 3   and costs pursuant to 815 Ill. Comp. Stat. § 505/10a.
 4                             FIFTH CLAIM FOR RELIEF
                                     Unjust Enrichment
 5   (By Plaintiff Wright on Behalf of the Proposed Washington Class and Plaintiff Dahl
                           on Behalf of the Proposed Illinois Class)
 6
             110. Plaintiffs Wright and Dahl incorporate each allegation above as if fully set
 7
     forth herein.
 8
             111. As alleged above, for the large majority of all cardholder transactions during
 9
     the Class Period, the currency conversion rates imposed by Visa on foreign currency
10
     transactions were not selected from either wholesale FX market rates or a government-
11
     mandated rate as required by the Visa Rules and the Cardholder Agreements.
12
             112. Although members of the Washington and Illinois Classes did not enter into
13
     contracts with Visa directly, Visa has a quasi-contractual relationship with these Class
14
     members because Visa requires member banks to falsely state in their Cardholder
15
     Agreements that the FX rates imposed on each member bank’s cardholder customers will
16
     be either (1) a wholesale FX market rate, or (2) a government-mandated rate in effect for
17
     the processing date.
18
             113. Visa’s misrepresentations and omissions regarding the currency conversion
19
     rates imposed by Visa caused members of the Washington and Illinois Classes to incur
20
     overcharges on foreign currency payment card transactions that they otherwise would not
21
     have incurred in the absence of Visa’s unlawful conduct.
22
             114. Members of the Washington and Illinois Classes have conferred a benefit
23
     upon Visa in the form of overcharges on foreign currency payment card transactions. Visa
24
     retained the amounts of those overcharges and, therefore, wrongfully obtained a legal
25
     benefit. Visa collected these amounts to the detriment of members of the Washington and
26
     Illinois Classes, and thus appreciated the benefit that in good conscience and equity Visa
27
     should not be entitled to retain.
28
                                                 -29-
                     COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
       Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 30 of 31



 1           115. Therefore, it is inequitable and unjust for Visa to retain the profit, benefit, or
 2   compensation conferred upon them without paying to each of members of the Washington
 3   and Illinois Classes the difference of the full value of the benefit compared to the value
 4   actually received
 5           116. As a result of Visa’s exchange rate practices described herein, Visa has been
 6   unjustly enriched by overcharging cardholders for foreign currency transactions.
 7           117. Visa retained the amounts of those overcharges and, therefore, wrongfully
 8   obtained a legal benefit. Visa collected these amounts to the detriment of members of the
 9   Washington and Illinois Classes, and thus appreciated the benefit that in good conscience
10   and equity Visa should not be entitled to retain.
11           118.    As a result, Visa has been unjustly enriched at the expense of members of
12   the Washington and Illinois Classes. Plaintiffs Wright and Dahl and members of the
13   Washington and Illinois Classes therefore seek full disgorgement and restitution of the
14   amounts Visa retained as a result of their unlawful and/or wrongful conduct alleged herein.
15                                     PRAYER FOR RELIEF
16

17          WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes, asks
18   for judgment against Defendants as follows:
19              a. Certification of this action as a class action on behalf of the proposed
20                   Classes;
21              b. Designation of Plaintiffs as Class Representatives;
22              c. Appointment of undersigned counsel as Class counsel;
23              d. Judgment in favor of Plaintiffs on all causes of action;
24              e. Declaration that the practices complained of herein are unlawful;
25              f. Injunction requiring Visa to cease and desist from engaging in the unlawful
26                   practices alleged herein;
27              g. Damages in the form of all money improperly collected or received by Visa;
28              h. Disgorgement of all amounts improperly collected or received by Visa;
                                              -30-
                    COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
      Case 4:21-cv-05302-KAW Document 1 Filed 07/09/21 Page 31 of 31



 1             i. An award of pre-judgment and post-judgment interest as provided by law;
 2             j. An award of attorneys’ fees and costs; and
 3             k. Any further remedy the Court may deem just and proper.
 4                                 DEMAND FOR JURY TRIAL
 5          Plaintiffs hereby demand a trial by jury on all claims so triable.
 6

 7
     Dated: July 9, 2021                           Respectfully submitted,
 8
                                                   By: /s/Sophia Rios
 9
                                                   Sophia Rios, SBN 305801
10                                                 BERGER MONTAGUE PC
                                                   401 B Street, Suite 2000
11
                                                   San Diego, CA 92101
12                                                 Tel. 619.489.0300
                                                   Fax 215.875.4604
13                                                 srios@bm.net
14                                                 E. Michelle Drake*
                                                   BERGER MONTAGUE PC
15
                                                   1229 Tyler Street NE, Suite 205
16                                                 Minneapolis, MN 55413
                                                   Tel. 612.594.5933
17                                                 Fax 612.584.4470
                                                   emdrake@bm.net
18

19                                                 Eric L. Cramer*
                                                   BERGER MONTAGUE PC
20                                                 1818 Market Street, Suite 3600
                                                   Philadelphia, PA 19103
21                                                 Tel. 215.875.3009
                                                   Fax 215.875.4604
22                                                 ecramer@bm.net
23
                                                   *pro hac vice forthcoming
24
                                                   Attorney for Plaintiffs
25

26

27

28
                                                  -31-
                 COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
